Citation Nr: 1605229	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as an anxiety disorder, from July 3, 2009, to September 22, 2010.  

(The issues of the Veteran's entitlement to an effective date earlier than September 23, 2010, for a total rating for compensation based on individual unemployability, entitlement to an initial compensable rating for postoperative residuals of a tendon repair of the right hand with decreased strength and dexterity, entitlement to service connection for a left hand disorder, entitlement to service connection for a lung disorder, and entitlement to service connection for a spine disorder, to include arthritis, will be addressed in a separate appellate decision once the actions sought by the Board through its March 2015 remand have been completed and the case is returned to the Board for further review).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty under honorable conditions from January 1994 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2010 and October 2012 by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  By its decision of March 2015, the Board assigned an initial rating for an anxiety disorder and later characterized as PTSD from July 3, 2009, to September 22, 2010, and a 100 percent rating therefor on and after September 23, 2010.  The Board remanded the remaining issues on appeal for additional actions by the Agency of Original Jurisdiction (AOJ).  

An appeal to the U.S. Court of Appeals for Veterans Claims (Court) followed as to the Board's assignment of a 50 percent rating for a psychiatric disorder prior to September 23, 2010.  The parties to that appeal thereafter jointly moved the Court to vacate and remand the Board's denial of a rating in excess of 50 for a psychiatric disorder, and the Court by its order of November 2015 granted the parties' motion.  The case has since been returned to the Board for further review.  

It, too, is noted parenthetically as well that the issues remanded by the Board in March 2015 have not been returned by the AOJ to the Board as it appears that all of the actions sought have not been completed to date.  

All issues are herein REMANDED to the AOJ and the AOJ will advise the Veteran in writing if further action on his part is necessary.  


REMAND

The basis of the parties' joint motion was that the Board in its March 2015 decision failed to provide an adequate statement of reasons or bases involving the adequacy of the July 2010 examination and its reliance thereon.  Specifically, the parties found that there were internal consistencies within the report of that VA examination, one of which was the listing of the Veteran's symptoms as non-PTSD symptoms and without entry of a PTSD diagnosis, but with the notation that the Veteran's symptoms were due to inservice trauma.  As such, the parties noted that it was unclear whether the VA examiner was considering the Veteran's PTSD effects in combination with, separately from, or instead of those involving his anxiety disorder.  It was further determined by the parties that the VA examiner indicated that the Veteran was in his third marriage, had no social contacts, no hobbies, got into physical fights, had stormy relationships, dealt with men in a hostile and aggressive way, and had no history of suicide attempts, but, in contrast, also noted that the Veteran had no inappropriate behavior, violent episodes, and no impairment in judgment, thinking, or family relations.  The parties also found it notable that the record did indicate one prior suicide attempt in the Veteran's past.  

Also, while the parties did not agree that prejudicial error had resulted, they requested that the Board explain the basis for its selection of September 23, 2010, as the date upon which to based staged ratings of the Veteran's psychiatric disorder.  The parties took note of the Board's statement that the Veteran's psychiatric status on and after July 3, 2009, was at issue, notwithstanding the change of diagnosis from an anxiety disorder to PTSD, effectuated by the RO, based on a PTSD claim received by VA on September 23, 2010.  According to their joint motion, the parties desire an explanation for the Board's selection of the date of September 23, 2010, for the staged rating for rating of the Veteran's service-connected psychiatric disorder during the continuous period beginning July 3, 2009, to include consideration of 38 C.F.R. §§ 4.13, 4.125(b) (2015).  

Given the particulars of the parties' joint motion, further evidentiary development is found to be in order, principally involving a return of the report of the VA examination conducted in July 2010 for further input and to permit that VA examiner or his designee to assess more clearly the nature and severity of the Veteran's service-connected psychiatric disorder from July 3, 2009, to September 22, 2010.  

Accordingly, this case is REMANDED for the following actions:

1.  Return the report of a VA psychological examination performed on July 19, 2010, by P.H. Lysaker, Ph.D., to Dr. Lysaker for additional input based on a records review and, if and only if so desired by Dr. Lysaker, with re-examination of the Veteran.  The claims file, including all documents contained in the electronic claims folder, should be made available to Dr. Lysaker or his designee for use in the study of this case.  In the event that Dr. Lysaker is unavailable, a retrospective VA psychiatric or psychological examination based on a review of the record should be undertaken for review of the nature and severity of the Veteran's service-connected psychiatric disablement for the period from July 3, 2009, to September 22, 2010.  

Thereafter, Dr. Lysaker or his designee, as applicable, should offer medical opinions with full supporting rationales as to the following:

a)  What symptoms and manifestations of service-connected disabilities of an anxiety disorder and PTSD are identified by the record, including those set forth by the Veteran and during the course of evaluation and treatment, during the period from July 3, 2009, to September 22, 2010?  

b)  Were symptoms and manifestations of any nonservice-connected acquired psychiatric disability or those attributed to a personality disorder shown to have been present during the period from July 3, 2009, to September 22, 2010, and, if so, please delineate each of those symptoms and manifestations in detail and ascertain whether those symptoms and manifestations are reasonably dissociable from those symptoms and/or manifestations directly attributable to service-connected psychiatric disablement?

c)  What Global Assessment of Functioning Scale score(s), per the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994), as applicable to this case, was assignable for the Veteran's service-connected psychiatric disablement and any other symptoms and manifestations of psychiatric disorder which cannot reasonably be dissociated from service-connected disability throughout the period from July 3, 2009, to September 22, 2010?

d)  Regarding specifically the July 2010 examination report, provide clarification as to the apparent discrepancy in listing the Veteran's symptoms as non-PTSD symptoms without entry of a PTSD diagnosis, but also noting that the Veteran's symptoms were due to inservice trauma.  In addition, what was the nature of the inservice trauma to which you were referring?

Also, provide clarification as to statements made in the July 2010 report that the Veteran was in his third marriage, had no social contacts, no hobbies, got into physical fights, had stormy relationships, dealt with men in a hostile and aggressive way and had no history of suicide attempts with the other statements made in July 2010 report that the Veteran had no inappropriate behavior, no violent episodes, and no impairment as to judgment, thinking, or family relations.  

Dr. Laysaker or his designee should specifically note whether the record discloses any suicide attempt by the Veteran, including any inservice suicide attempt, and, if so, the pertinent facts and circumstances as to each such attempt should be fully set forth by Dr. Laysaker or his designee, including whether any such attempt was associated with or due to service-connected psychiatric disability.  

Also, Dr. Laysaker or his designee should note whether any suicide attempt or suicidal tendency is shown by the record during the period from July 3, 2009, to September 22, 2010?  

2.  Thereafter, readjudicate the issue on appeal with consideration of 38 C.F.R. §§ 4.13, 4.125(b), and if the benefit sought on appeal is not granted to the Veteran's satisfaction, provide to him a supplemental statement of the case and afford him a reasonable period in which to respond, before returning the case to the Board.  

No action by the appellant is needed until he is further advised.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



